DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 suggests “if the return movement has been detected” in line 9; however, the examiner suggests changing “if” to “when” to positively claim the proceeding limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 suggests “the computer connected to the detection device”; however, Claim 1, from which Claim 9 depends, suggests the “computer serves as: a detection device”.  It is unclear in regards to the applicant is intended to suggest the computer being the detection device or being separate therefrom.  Appropriate correction is required.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 9 refers to a non-transitory computer readable storage medium storing a computer program that is adapted to cause the computer connected to the detection device to function as devices of the game machine of Claim 1, but Claim 1 is drawn towards a gaming machine comprising a computer.  Claim 9 fails to further limit the gaming machine of Claim 1 from which Claim 9 depends therefrom.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarama (US 2012/0108334).
Claim 1:  Tarama teaches a game machine comprising a computer (Figs. 1, 10, 19, ¶ 37, 77-83, 150-166) that provides a timing game in which a performance timing at which a play action is to be executed is advised, and that, when the play action is actually executed, evaluates an actual performance timing of the play action on the basis of the performance timing (¶ 65-71), and wherein the computer serves as: a detection device that detects a shifting action in which at least a part of the body of a player (a movement action of at least a part of the body of a player) is shifted in a predetermined direction past a threshold position (¶ 123-130 (gives an example wherein shifting action is detected based on at least a part of the body of the player such as the right or left hand being detected as being moved within a predetermined direction (Ripple action – moving of the hand (Figs. 7-8, ¶ 68-69, 103, 112)) past a threshold position (the shifting action is detected within the circumference of first determination area 70, wherein the closer to the center of the area 70 of the detection shifting action the higher the player is evaluated and anything detected outside the area 70 is evaluated poorly), ¶ 131-145 
Claim 2:  Tarama discloses comprising a position change device that, when the shifting action has actually been executed, changes the threshold position to an other position in the predetermined direction (Fig. 18, ¶ 131-145, Fig. 18 illustrates the left arm shifting action having a first threshold position (lower threshold area (80)) which changes to a second threshold position (middle threshold area (80)) and then to a third threshold position (upper threshold area (80)) as the user shifts the hand from a lower to upper direction).
Claim 9:  Tarama discloses the gaming machine having non-transitory computer readable storage medium storing a computer program that is adapted to cause the computer connected to the detection device to function as devices of the gaming machine (¶ 3, 8, 12, 150-166, Claim 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarama (US 2012/0108334).
Claim 8:  Tarama teaches the above, in addition to either vertical direction being employed as the predetermined direction (Fig. 18, ¶ 131-145); however, lacks explicitly suggesting the head of the player is employed as the part of the body part of the player e.g. head shifting in a vertical direction.  Tarama at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 184) and provides examples wherein the head of the player is employed as the part of the body part of the player for required motion within the game (¶ 39, 100-104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the game machine, particularly, the shifting action of at least one part of the body in a vertical predetermined direction, of Tarama such that the at least one part of the body includes the head of the player as taught by Tarama because such a modification would have yielded predictable results, namely, a means of detection the shifting of a part of the body of the player in a predetermined direction of evaluation related to aspects of a timing game in which Tarama is intended.  Such a modification would provide further aspects of evaluation of the dance game; thereby, adding more interactivity to the game making it more enjoyable.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/TRAMAR HARPER/Primary Examiner, Art Unit 3715